Citation Nr: 0808874	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD), from 
June 1, 2004, forward, and in excess of 30 percent prior to 
June 1, 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's hypertension did not have onset during 
active service, did not manifest within one year of 
separation from active service, was not caused or aggravated 
by his service-connected diabetes mellitus, and is not 
otherwise etiologically related to his active service.  

3.  Prior to June 1, 2004, the veteran generally functioned 
satisfactorily, with routine behavior, self-care, and 
conversation normal and his PTSD did not result in more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  From June 1, 2004, forward, the veteran's PTSD results in 
social impairment with deficiencies in family relations and 
mood due to dysphoria but does not result in impairment in 
work, school, judgment, or thinking.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007). 

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent disabling for PTSD, for the period prior to 
June 1, 2004, forward, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).  

3.  The criteria for entitlement to an evaluation in excess 
of 50 percent disabling for PTSD, from June 1, 2004, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have had its onset during service 
if manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The RO considered the veteran's claim for service connection 
under a direct, including presumptive, theory of entitlement, 
and under a secondary theory of entitlement.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service medical records are absent for any mention of 
hypertension.  A December 1966 report of medical examination 
lists a normal clinical evaluation of the veteran's vascular 
system and a sitting blood pressure reading of 130 / 80.  In 
an associated report of medical history, the veteran 
indicated that did not then have nor had ever had high or low 
blood pressure.  

The first post-service evidence related to abnormal blood 
pressure measurements is found in clinical notes of "J.W.", 
M.D. from the Charter Hospital of Austin, dated in April 
1992.  A discharge summary from an April - May 1992 
hospitalization for psychiatric symptoms mentions that the 
veteran had a mild elevation of his blood pressure during 
alcohol detoxification.  These notes do not remark as to 
whether the veteran had hypertension.  VA clinical history 
notes from June 2004 indicate that the veteran had suffered 
hypertension since 1996.  This is strong evidence against his 
claim for direct service connection, that is on the theory 
that his hypertension had onset during service or within one 
year of separation from active service.  There is no evidence 
of record to the contrary.  

Nor is there any competent evidence linking the veteran's 
hypertension to his service connected diabetes mellitus.  In 
his notice of disagreement, received in August 2005, the 
veteran contended that his hypertension and diabetes mellitus 
were related, stating as a basis for his belief that "I WAS 
AN INPATIENT AT THE FACILITY [a VA medical center] FOR 30 
DAYS (8/96) I WAS TREATED THERE FOR BOTH THE DIABETES & 
HYPERTENSION (CAME ABOUT SIMULTANEOUSLY.)"  

The Board understands the veteran's rationale.  However, this 
rationale is part of an opinion which the veteran has not 
demonstrated that he is competent to render.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  No 
evidence of record indicates that the veteran has the medical 
knowledge or training of other than a layperson.  

Some quasi-medical questions do lend themselves to lay 
evidence.  For example, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Unlike the varicose veins and dislocated shoulder discussed 
by the Court in Barr and Jandreau, respectively, whether the 
veteran's hypertension was caused or is aggravated by his 
diabetes mellitus is far to complex a medical question to 
lend itself to the opinion of a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, the Board finds that the veteran's opinion as to 
an etiologically relationship between his hypertension and 
diabetes mellitus is not competent evidence.  See Espiritu 
and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The only competent evidence that addresses this issue arises 
from a VA examination afforded the veteran in October 2005.  
After examining and interviewing the veteran, but without 
review of the claims file, that examiner opined that the 
veteran's hypertension was "less likely than not related to 
diabetes mellitus that is (sic) existed 4 years prior to the 
diagnosis of diabetes."  The stated rationale for that 
opinion was the veteran reported diagnoses of hypertension in 
1992 and of diabetes mellitus in 1996.  

The October 2005 VA examiner rendered his opinion without 
review of the claims file and he relied solely on the 
veteran's report of a 1992 "diagnosis of hypertension."  
Given that the medical records from 1992 that are contained 
in the claims file carry no diagnosis of hypertension, but 
merely refer to high blood pressure readings, and then in 
relation to alcohol detoxification, the examiner's opinion 
rests on only the report of the veteran, a layperson, as 
filtered through the examiner.  Significantly, that 
examiner's statement of what the veteran related to him 
during the examination is contradicted by the veteran's 
statement made in August 2005.  The veteran's own written 
statement, made prior to the October 2005 examination and 
unfiltered by the examiner, is more probative as to when the 
veteran believes that first was treated for hypertension.  
Thus, the Board has not relied on the examiner's opinion in 
adjudicating the veteran's appeal.  

If this were a case containing even a speculative competent 
medical opinion relating the veteran's hypertension to his 
diabetes mellitus, further evidentiary development may have 
been necessary.  However, the record is absent for any 
competent indication of an association between the veteran's 
hypertension and his diabetes mellitus.  Hence, further 
development is not required.  

The Board finds that this lack of any mention of an 
association between the veteran's hypertension and diabetes, 
in detailed VA medical records and private medical records 
from the Texas Department of Corrections, is evidence that 
there is no such etiological relationship.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  Simply 
stated, the Board finds that the post-service medical 
records, overall, provide evidence that the veteran's 
hypertension was not caused or aggravated by his diabetes 
mellitus.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim on both direct and secondary 
theories of entitlement.  As such, the claim for entitlement 
to service connection for hypertension  must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased evaluation 
claims.  

A review of the record shows that the veteran's claim that 
gave rise to this appeal was received by VA in November 2004.  
Thus, the relevant time frame for adjudicating this appeal, 
and considering whether staged ratings are appropriate, is 
from November 2003, one year from receipt of the veteran's 
claim.  See Hart, 21 Vet. App. at 509.  

During that relevant time frame, a 30 percent evaluation was 
in effect for the veteran's PTSD from November 2003 until 
June 2004 and a 50 percent evaluation has been in effect 
since June 2004.  Thus, the Board has considered whether an 
evaluation higher than 30 percent is warranted for the period 
from November 2003 to June 2004 and whether an evaluation 
higher than 50 percent is warranted from June 2004, forward.  

Criteria for evaluating PTSD are found at 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2007).  A 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (2007).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental  Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v.  Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Service connection was established for PTSD in a May 1996 
rating decision.  At that time, the RO assigned a 30 percent 
evaluation and that rating remained in effect until the 
veteran filed his current claim in November 2004.  In a 
rating decision dated in December 2005, the RO increased the 
evaluation to 50 percent disabling, effective in June 2004.  

Prior to 2003, the veteran was incarcerated in the custody of 
the Texas Department of Corrections.  Medical treatment 
records from the Texas Department of Corrections provide 
diagnoses that include major depression, but provide no other 
evidence pertinent to the rating criteria and did not 
attribute any symptoms to the veteran's PTSD.  

VA outpatient treatment notes from July 2003 report that the 
veteran had a GAF score at that time of 40.  Mental status 
examination revealed some history of paranoid thinking, no 
history of hallucinations, veteran reported problems with 
far-term memory but no problems with long-term memory.  The 
veteran was oriented to time, place and person.  Axis I 
diagnoses of PTSD by history and major depression were 
rendered.  Between May 2004 and the present, VA outpatient 
notes indicated GAF scores between 45 and 65.  Those 
outpatient records provide a picture of the veteran as alert, 
with clear speech, without hallucinations or homicidal 
ideation, normal memory, insight, judgment, and thought 
processes.  These records also show that the veteran has had 
suicidal thoughts, chronic unemployment, and nearly no social 
relationships.  

In October 2005, the veteran underwent VA examination to 
evaluate the severity of his PTSD.  The examiner reported 
that the veteran has been unemployed since 1996.  The veteran 
reported that he was effectively confined to his living 
quarters as a term of his parole from prison.  He had no 
relationships or contact with his children and no social 
relationships.  Mental status examination found no impairment 
in thought processes or communications, no delusions or 
hallucinations, no inappropriate behavior, no homicidal 
ideations, but daily thoughts of suicide.  He was intact as 
to the ability to maintain personal hygiene and oriented as 
to person, place and time.  He had no memory loss or 
impairment, speech was normal in rate and flow and no 
irrelevant, illogical or obscure speech patterns were noted.  
The examiner found no evidence of panic attacks.  The veteran 
endorsed symptoms of major depressive disorder and past 
symptoms of hypermania.  

Symptoms of PTSD, determined by the examiner, were constant 
intrusive memories, nightmare, avoidance, numbing, 
hyperarousal, and features of disillusionment and 
demoralization associated with service events.  The examiner 
stated that the veteran's most significant present 
psychological symptom was dysphoria, which was a symptom of 
his PTSD, at least in part.  Dysphoria led to the veteran's 
suicidal ideation and resulted in the need for 
hospitalization of less than one week, immediately following 
the examination.  

The examiner assigned an overall GAF score of 40 for 
functioning, with separate scores of 30 due to the veteran's 
bipolar disorder and 45 due to the veteran's PTSD.  

Further commenting on the disability attributed to the 
veteran's living circumstances as opposed to his PTSD, the 
examiner opined that the veteran's occupational difficulties 
(that is, his lack of a job) was related to his imprisonment 
and restriction to his home as part of his parole.  
Additionally, the terms of the veteran's parole prohibit him 
from using a computer.  The examiner attributed the veteran's 
lack of social and family relationships in large part to his 
PTSD.  

Discharge notes from the November 2005 VA hospitalization 
shed light on the veteran's suicidal ideations.  The veteran 
reported that his suicidal ideations resulted from the 
isolation experienced due to the conditions of his parole 
from prison, which require him to stay in his home other than 
for appointments with his parole officer and doctor and 
shopping for groceries once every ten days.  This contradicts 
the examiner's opinion as to the cause of his suicidal 
ideations.  However, as between the examiner's opinion and 
the veteran's, the Board will defer to that of the medical 
professional.  

From the above, it is not factually ascertainable that the 
veteran's PTSD warranted an evaluation higher than 30 percent 
from November 2003 to June 2004.  Evidence from prior to June 
2004 show only that the veteran had suicidal thoughts and 
some long term memory problems, but even the report of memory 
problems is contradicted by the medical evidence, as the 
clinical notes from July 2003 also state that the veteran 
reported far term memory problem but had no real problems 
with long term memory.  

While these notes report that the veteran was unemployed and 
had no social relationships, the notes do not indicate that 
this was due to his PTSD symptoms.  The October 2005 examiner 
attributed the veteran's lack of a job to limitations imposed 
by the criminal justice system.  There is no opinion that his 
PTSD causes occupational impairment.  Hence, the evidence of 
record preponderates against a finding that a schedular 
rating higher than 30 percent is warranted from the period 
from November 2003 to June 2004.  

From the period after June 2004, the preponderance of the 
evidence shows that the veteran is dysphoric, with social 
relationships completely absent, mostly, but not entirely, as 
a result of his PTSD.  The October 2005 VA examiner's opinion 
that the veteran's lack of employment arises from his 
imprisonment and terms of release is evidence against a 
finding of occupational impairment due to PTSD (to decide 
otherwise would be to find that the veteran's PTSD caused his 
imprisonment, which is clearly not supported by the evidence 
of record).  As a whole, the evidence shows that the 
veteran's PTSD results in social impairment, but not 
significant occupational impairment.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment in most areas.  Here the 
evidence shows that any finding of occupational impairment 
would be only speculative at best, as his occupational 
opportunities are completely absent due to a non-PTSD cause, 
his involvement in the criminal justice system.  

Thus, the preponderance of evidence of record shows that the 
veteran does not suffer from occupational and social 
impairment with reduced reliability and productivity with 
deficiencies in most areas.  Rather, the most probative 
evidence of record in this case, that of the October 2005 
examination report, shows that the veteran's PTSD causes 
impairment in family relations and mood, but not in work, 
judgment, or thinking.  Clearly, the veteran's house arrest 
and what happened to the veteran in prison impacts his 
emotional state.  In fact, the post-service medical record 
does not clearly support the 50 percent evaluation, clearly 
not supporting a higher evaluation than 50.  For these 
reasons, a schedular rating higher than the 50 percent 
already assigned would be inappropriate.  

Also considered by the Board is whether this issue warrants 
referral for extraschedular consideration.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has required only a 
single period of hospitalization, of less than one week 
duration, for his psychiatric condition.  This cannot be 
construed as the "periods" of hospitalization given as an 
example of unusual circumstances.  Also, the evidence of 
record preponderates against a finding that the veteran's 
PTSD causes interference with his employment.  Rather the 
restrictions resulting from the terms of his release from 
prison preclude a finding of interference with his employment 
from his PTSD.  In the absence of evidence presenting 
"exceptional" circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.  

Finally, the Board does not find evidence that the veteran's 
disabilities on appeal should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

In sum, the preponderance of evidence of record is against 
the veteran's claim for an evaluation higher than 50 percent 
for PTSD.  As such, the claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, in increased rating claims, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified with respect to 
increased rating claims, that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, the VCAA duty to notify was mostly satisfied by way of 
a letters sent to the veteran in August 2003, as to the claim 
regarding hypertension, and December 2004, as to the claim 
regarding PTSD.  These letters  fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decisions in this matter.  

The August 2003 letter informed the veteran of what evidence 
was required to substantiate the claim for hypertension and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the AOJ.  Of note is that at the time of the 
veteran's claim for entitlement to service connection for 
hypertension, which he stated as "high blood pressure", 
service connection for diabetes mellitus had not yet been 
established.  Thus, although the RO did not mention secondary 
service connection in the August 2003 letter, the nature of 
the veteran's claim did not indicate such notice.  See Wilson 
v. Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) 
(stating that VCAA notice must be tailored to the specific 
nature of the claim).  

The December 2004 letter informed the veteran of what 
evidence was required to substantiate the claim for an 
increased rating for PTSD and of the veteran's and VA's 
respective duties for obtaining evidence.  This letter 
informed the veteran that the evidence needed to show that 
his PTSD had increased in severity.  Examples were given of 
the types of evidence that may satisfy this requirement.  
Specifically, statements from the veteran's doctor and 
statements from other individuals who were able to describe 
from their own knowledge and observations the manner in which 
the veteran's disability had become worse.  
The veteran was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the AOJ.  

Notice as to assignment of disability ratings, with regard to 
the veteran's claim for entitlement to service connection for 
hypertension and notice as to assignment of effective dates 
for both claims was not provided to the veteran prior to the 
initial adjudication of his claims by the AOJ in July 2005.  

Under such circumstances, VA's duty to notify, under the 
VCAA, may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Additionally, the notice provided with regard to the 
veteran's claim for an increased rating for PTSD did not 
strictly adhere to the Court's language in Vasquez-Flores. 
For example, the veteran was not told that relevant 
Diagnostic Codes would be used to rate his disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

As to the defects in notice of assignment of disability 
ratings and effective dates with regard to the veteran's 
service connection claim, such error is harmless error.  
Service connection was denied by the RO and the Board, thus 
no effective date or disability rating will be assigned for 
the claimed condition.  In other words, as a matter of law, 
no effective date or disability rating will be assigned for 
disability resulting from hypertension.  

However, the RO did provide a partial grant of benefits by 
increasing his evaluation for PTSD from 30 percent to 50 
percent disabling in the December 2005 rating decision.  Thus 
the Board must determine whether the failure to provide the 
veteran with pre-initial adjudication notice as to assignment 
of effective dates for that claim has resulted in prejudice 
to the veteran.  

By a letter dated in March 2006, the RO informed the veteran 
as to how VA assigns disability ratings and effective dates.  
The letter provided the veteran with the same content as that 
content required by VCAA notice, that is, information and 
evidence not of record that is necessary to substantiate an 
effective date; VA's and the veteran's respective duties in 
obtaining that evidence, and that the veteran may provide any 
pertinent evidence in his possession to VA.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran.  

Here the RO did not readjudicate the veteran's claim for an 
increased rating following issuance of the March 2006 letter.  
Hence, the Board does not make a routine finding that the 
notice defect has been cured.  Rather, the Board finds that, 
under the facts of this case, the veteran has demonstrated 
receipt of the March 2006 notice letter and affirmatively 
responded to that notice letter.  

Enclosed in that March 2006 notice letter was a preprinted 
VCAA notice response form.  In June 2006, the RO received 
that response form, signed by the veteran, indicating that he 
had no more information or evidence to give VA to 
substantiate his claim.  Readjudication of the veteran's 
claim in this case would serve no purpose other than to 
adhere strictly to the precise language found in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006), as stated above.  
Because no new evidence has been received since issuance of 
the March 2006 notice letter and the veteran has indicated 
that no more evidence will be submitted, readjudication would 
only establish that the RO sent the veteran the March 2006 
letter and that he responded.  These facts are established by 
the presence in the claims file of the letter and the 
veteran's response.

In short, the veteran has acknowledged receipt of the March 
2006 letter by stating in response to that letter that he has 
no more evidence to submit.  He has been given ample time and 
opportunity to submit any evidence that he believes would 
result in an earlier effective date for the increased rating 
granted by the RO in the December 2005 decision.  Moreover, 
he has had the opportunity to disagree with that effective 
date.  The veteran has done neither.  Thus, the Board finds 
that the timing defect in providing the veteran notice as to 
assignment of effective dates as such applies to his claim 
for an increased rating for PTSD has not resulted in 
prejudice to the veteran.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

As to the discrepancies between the notice requirements 
clarified by the Court in Vasquez-Flores and that notice 
provided the veteran with regard to his claim for an 
increased rating for PTSD, a reasonable person would 
understand from the notice provided prior to the initial 
adjudication what evidence was required.  The December 2004 
letter did not specifically tell the veteran that his 
evaluation would be "determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life."  However, he was told that even his own statements 
would be considered and that such statements should 
"describe your symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by your disability."  

From the above quoted language of the December 2004 letter, a 
reasonable person would glean the same understanding as from 
the above quoted language found in Vasquez-Flores; lacking 
only that "relevant Diagnostic Codes" would be employed.  
The effect on a reasonable person of not being told that that 
relevant diagnostic codes would be used to rate the 
disability would be slight.  Moreover, that effect would 
certainly be rendered meaningless by the administrative 
possesses that followed the initial adjudication of his 
claim.  

In Vasquez-Flores, the Court stated that consideration should 
be given to "the post-adjudicatory notice and opportunity to 
develop the case that is provided by the extensive 
administrative appellant proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Id.  

The veteran's claim for an evaluation in excess of 30 percent 
for PTSD was initially denied in a July 2005 rating decision.  
That decision was mailed to him that same month and specified 
the criteria for both a 30 percent rating and a 50 percent 
rating for PTSD.  In a December 2005 decision, the RO 
increased the evaluation for PTSD to 50 percent disabling and 
provided the veteran with a statement of the case containing 
the applicable diagnostic code criteria for all ratings for 
PTSD.  Finally, the March 2006 letter did provide the veteran 
notice consistent with the Court's holding in Vasquez-Flores.  
For the reasons already explained, this letter sufficiently 
informed the veteran as to how VA generally assigned 
disability ratings and his response following that letter 
indicates that he had no evidence to submit to substantiate 
his claim.  

The Board does not contend that these post-initial 
adjudicatory documents, already required by statute prior to 
enactment of the VCAA, can stand in place of VCAA notice.  
However, the Board does find that the information provided to 
the veteran in these documents, coupled with a time frame of 
over two years since the statement of the case in which he 
could have submitted additional evidence, requested a hearing 
before a member of the Board, or received additional advice 
and information from his representative, render non-
prejudicial the remaining defect in VCAA notice with regard 
to this claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA treatment records, and records of medical 
treatment from the Texas Department of Corrections.  An 
appropriate VA psychiatric examination was afforded the 
veteran in October 2005 as to the severity of his PTSD.  Also 
in October 2005, VA afforded the veteran an examination as to 
his claim for entitlement to service connection for 
hypertension.  

As discussed above, the Board recognizes the deficiencies in 
the examination regarding the veteran's hypertension claim, 
that is, the examiner's failure to review the veteran's 
claims file and reliance on a questionable history as to the 
onset of the veteran's hypertension relative to his diabetes 
mellitus.  That being said, the Board does not a duty to 
afford the veteran an examination or obtain a medical opinion 
on the issue of service connection for hypertension.  The 
record is absent for any competent indication of a meaningful 
association between the veteran's hypertension and his 
diabetes mellitus.  

That the veteran was treated for both hypertension and 
diabetes mellitus in 1996, the veteran's rationale for his 
claim, cannot be the basis for a competent indication of an 
etiological relationship between the two diseases.  The 
veteran is not competent to provide the step from the timing 
of this treatment to an association between the etiologies of 
these two diseases.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

Although the threshold for an indication of an association 
between a claimed disability and a disability for which 
service connection has been established may be a low one, the 
Board finds that the veteran's proffered rationale is not 
competent evidence and hence does not rise to that threshold.  

That the RO provided an examination that yielded no favorable 
indication of such an association does not impose a duty on 
VA to obtain another opinion or afford the veteran another 
examination.  The October 2005 examination results do not 
alter the fact that the conditions necessary to require an 
examination and/or opinion are not present.  

For these reasons, the Board declines to afford the veteran 
another examination or obtain another opinion with regard to 
his claim for entitlement to service connection for 
hypertension.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


